Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 1 of 32

In the United States Federal Court of Claims

William Joseph Mooney, In propria persona; and )

Joni Therese Mooney, In propria persona, )
Plaintiffs, Case No. 1-19-ev-987 PEC
v. Judge Patricia E. Campbell—Smith
THE UNITED STATES a/k/a “UNITED
STATES OF AMERICA” )
Defendant,
)

 

Expedited Motion for Stay of Judgement and Stay of Eviction

Comes Now, William Joseph Mooney, in propria persona and Joni Therese Mooney, in
propria persona (“Mooneys”) with this Expedited Motion for Stay of Judgment and Stay of
Eviction against the “UNITED STATES” a/k/a “UNITED STATES OF AMERICA.”

(“US/USA”).'

Table of Contents

II. Mooneys Have Been Knowingly and Intentionally Denied a Trial Arising Under Article III

Sections 1 and 2 Exercising the “Judicial Power of the United States” in “all Cases in Law, and

ULES: ssoscsecanscaonsanenmecneenaiania wcray eaeSev200CO0TASTLS TIAN I Vai a unease snecennrneramencneenmurmennnonesvmmenceeramersiiaiziacasenes 4
A. United States District Courts are Article I Section 8 Clause 9 “Legislative Courts” ............ 4
B. 28 U.S.C. § 1331 is a CON Disguising and Denying the Mooneys A bona fide Article III
Section 1 and 2 Court of the United States scsissvessssesceavinansscaveanssawssisicsviinitbasicnrenanenenenceree oacreanee 6

 

' Judge NELSON HELD that the “UNITED STATES” and “UNITED STATES OF
AMERICA” are exactly the same. Briefed In Complaint.
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 2 of 32

C. Congress Can’t Withdraw From judicial Cognizance any Subject From its Nature of a Suit

of Common Law or In Equity or Admiralty. ........cccccsssssscsssscssssssscssscsessecssscsescseecscatseseetssencazens 6
D. “Due Process of Law” and “By the Law of the Land” ....cccccccccsssssccesssccececsesesssessceseseasees 8
BE. Common Law Rules and Equity. .......cccccssssssessssssssessssssesscsssesssesssseseesensvscavssacaavesscassevavseasss 9
A New Evidence. 0... ccesssessssssssscesssssssesssesssssssssesssusssseneacesessevecsucntaceaeaceasavacaecenacnaseeneneess 12
b. Lack of Jurisdiction 0... csessscssseecessssssessessscssssesesecsessssseesassesvsvacsevauaasacscessacseetpscatessacavens 12
IH. “United States” and the “United States of America” are the Same Thing per NELSON ......13
A. In 1913 Suddenly the “United States of America is a Sovereign Body Politic” as the
Plaintiff and Defendant in the “District Court of the United States.” ....cccccccesssessscscssessseceeees 13
B. United States of America Can Be Sued Under 5 U.S.C. § 702 vccccscsseccccsessssssscscesssssecssass 15
C. United States of America is an agency of the United States......c.cccccsscssscssscseessecreceeseass 16
D. Sovereign Power is Posited in the People of These United States. ..0...0.c.ccesccsccecssssssesessess 16
E, The Government can Claim No Power Which are not Granted by the Constitution of the
United States... scesscssssssssevscessessssssssesssassssessssssvsssssevsssevevesesdcasvenseestecseessacsacatssenvavaegavacaees 17
TV. Comclusion.....ccccssccssscsssesscssesensssssvensssssecssessesssessesesssssssessessersesessesedseusersesesesesstetecestacnarseses 20
V. Verified Affidavit of William Joseph MOOneY........ccccsecsscssssscsssssssscsvscssserseseeteresssseecesessseres i
VI. Verified Affidavit of Joni Therese Mooney ......csccscsesesssessscsesssssessssssessesscseesevseavecsvecseasssaseces 1
VIL. Certificate of Service ..cccccssccsssssssssessscsessssessscstesvssstvevssssssveusvscsevseacansacesessscsecstsevevscacsseeevas 1
Table of Authorities

Cases
1 WO0dS, 308 visceccssccsssssccescsersesscssssessessessnsessesraseesssevscesseersnseaeseaeseasceasesacecssegenseseneveuagranssavessausnase 19
EL W00dS, 308 ooo ceeeceeccesscescenscsscesssssscesssssccssesssarsosevscsseeasssarersssusessestcssassucaseaueeaesensseaseesscaecersneens 19, 20
Ableman v. Booth, 21 How. 503 cccsccsssssveesssssssesssssecscsssssvsssessssssssssscessessssevscevasssccassncauesseeacsasansas 19
Ableman v. Booth, 21 How, 506 ....cccccccccssssssscssscssssccessesssasessvsesecsscecscsssesusessasesssssssevnsgessssessveceess 19
Andrews v. Auditor, 28 Grat. 121 .cccccccccssccccsssssssssssccsecsscesevsscessssveessscseseesecaseeuesuseseesseessesacenvencs 19
Astor v. New York, 37 N.Y Super. 560 ....cccccccsssessesssssssecevsesevessesseessssvsesesecsesscsevseacseeavacsavavansevsenas 20

ii

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 3 of 32

Axman Case, 48 C. CIS. 376 wecccccsesscsesscsesssssssescsssesssessssaesessssssseeesseseeessnscssecsseccssuavesarseeasavessenees 10
Axman v. United States, 48 Ct.Cl. 376, 379 (Fed .CtCh. 1913) uccccccccccsssccsecssscccecsssssesseseescessecers 9
Baker v. Wise, 16 Grat. 139 occcccccsccsscesssscsscsscsssosssssesscssssscsacsusasvevsesessonsarsacsuesussecsesecssseassauesecases 20
Bald. 424; Fox v. Ohio, 5 HOW. 434... ccsscsssssssssesssesssesssessesesenessaseeneseasassesesssressesesssssavsauvavssenseaoes 20
Bank of Commerce v. N_Y. City, 2 Black, 620......ccccccccsscscsssssvsccsssacscsscesesecssensesecsesseeassncacsarenscasse 19
Bank Tax Case, 2. Wall. 200 ..ccccccccscsccsssssssessescessvevsesesssesessccsscescsecseescsassecasesssassavsageavsscacsuccsacsers 19
Barker v. People, 3 COW. 686 ...cccccccsssssescssssssececssssssessesesessessesavscsnssessesvesesesossssavsessesesscavsevacaneraraees 20
Barron v, Baltimore, 7 Pet. 250 .....cccccccccssscsssssscssssscsscssscsevsncessvscsssseesesvssesesessccsssaccesssaussaseatevagsneas 20
Bradwell v. State. 16 Wall. 130 oe ceccccsescsssscssssesessseseseseseeesssscsersscsesvasssscsassessussssessasevssseasuevsvaneeses 19
Briscoe v. Bank of Ky. 11 Pet. 257 veccssscscscsssssscssssssessssersesesesssssssssccssssscsssevssesasevasccosestaeeseerensease 19
Brown v. Maryland, 12 Wheat. 419... ccccssscsscssscssscssesssssssseateevssseessssssssesscssscseessssseesesesesaseanevas 19
Bryan vy. State, 4 lowa, 349... cccccccssccsssssstssesssssssssesvsscevssssssscesstceceasssursessecceseecensssecsscsnesevsnsvacersauens 20
Bullock’s case, (cited 6 Pet. 485, note.)......ccccsecssesessesscssssecsscsscsocssssasecucssesevssssvevssesaverseesenesarsuceas 9
Burgess v. Gray, 16 HOW. 48.......ccsssscccsssssesseesseveecsscescsesvsacessseesecasesnacsssceesatsenuesceuasscatessaasavseevenses 7
Bush, Receiver, v. United States, 55 C. C18. 485. .cccscscsssesssssersssssesssssssvesssestesvssssesesusssersssacassavanens 10
Cherokee Nation v. Georgia, 5 Pet. 1 v.ccccccccssssessscsscsssssssscsssssssssstseesessersevnsessesasecscserscersevaeseeacueeas 18
Collector v. Day, 11 Wall. 113 ccccccccccsssscececssecsseessesssessssessescssssesessscssesssssstveseeaseacssscseessessssesees 19
Colt v. Eves, 12 Comm. 243 oo csiccscsscessessessscsssseseecseesscesecsssecsssecsscssvsessssesevsesesevsasecevsaseaseaesensesueeass 20
Com. v. Hitchings, 71 Mass. 482 .....cccsscsscessscsseeeseeeescsssensnssssseesesssesesseassseeeteesesseederusssensessssasesens 20
Com. v. Pomeroy, 1d. 486 icsccccsscssssecsssssscrssssscssssessssessssessssssessnsssseeesassavsasscaseacsscersesaeansasesesanases 20
Dartmouth College Case, 4 Wheat. 518 ...cccccccssssscsssssresesssssseecssssersessnsecessssscavssassavscaveanarsarnceeees 18
Davidson v. New Orleans, 96 U.S. 97 vccscseceseesesessssnesesessessseccsssessseseecsesereseesarsestsssessescsseseavensenes 20
Dobbins v. Erie Co. 16 Pet. 435 vc cccsasssscsssecescccneessesevsessseseetssseseesesecseseesesessesscesseacnssceasasenaas 19

li

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 4 of 32

 

Eastern Metals Corporation v, Martin, 191 F.Supp. 245, 248 (S.D.N.Y. 1960).......00 4,6, 12, 14
Edwards v. Elliott, 21 Wall. 557 vcccccccscccccsscssssssessorssssccsesessessecscencesssessesssesssaccavssegarssvavensvavsasunsnsse 20
Edye v. Robertson, 18 F. 135, 142-144 (Cit.CE.D.NCY. 1883) ...ccccccscccsssssssscsssesesssesseceseerssees 18
Electric Boat Co. v. United States, 55 CT.C1. 497, 498 (Fed,.Ct.Cl, 1920) occ ccccsssssessessssstsees 12
Ex parte Stephens, 70 Mass. 559 ..ccecccccsssccsssssssssessssssvsseceneessesstecsessscesscsssssusssavsusssessecavacassensesnsvees 19
Fifield v. Close, 15 Mich. 505 w..cccccccsccssssssssesssescscseescsssesesescsssssvesscsusvecsvscsessssesvsvasssavasaeassessecaceees 19
Florida Power and Light Co. v. United States, 66 Fed.Cl. 93, 96 (Fed.CLCL) v..ccccessecseseeseees 11
FN7 Ohio Life Ins. & T. Co. v. Debolt, 16 How, 428 wc ccccsecsssssssevscsscsscsseacseesesessesssavsecssensecs 19
Foley v. Harrison, 15 HOW, 433 v.ccccccsccscssesssccsesscsossecssecssscsssssssnsessssscesseccsesecessrcaseacsevacausessecssansasars 7
Folsom v. US. 4 CUC]. 366 wcccscsccccsessssssseessesesssescssssssesesssseresessseesesssterausserssssssssacssssvavanavens 20
Frasher v, State, 3 Tex.CtApp. 273 ..ccccccscssscssssssscsesssssssssecssesesssncsvessesssevecssatvacsecsvacnescavacesavacanaee 19
Fru—Con Construction Corp. v. United States,44 Fed.Cl. 298, 301 (1999) voc cssesssssseeeees 11
Gibbons v. Ogden, 9 Wheat. 1 cccccscssssssssscssssessssssessssssscsescesessessssavsassssecessecseeseaesarseeesceaveceeeeneas i9
Goodman v. United States of America, Appellate Brief, (10" Cir. 2006 — 05-1440)... 16
Goodrich case, 48 C. C18. 61. cccccccessssscsssssscsveosssescessescsesscscacsesacssuaceesaascenssscesecesagepsnsosseesesasseeaane 10
Government Systems advisors, Inc. v. United States, 25 Ct.Cl. 554, 554 (Fed.Ct.Cl. 1990)........ 1]
Graham and Waterman, p. 1021. (Silvey's Case, 7 C. Cls. R., 308.) ..cccccsccccsessscrstssecsssessesesenass 12
Green v. Biddle, 8 Wheat. Lo... ..ccscssecsssscsscssssssesesssssensccovsesesassessassracvscuseevsesenstseseaasensuesecsesnagenaces 18
Hayburn's Case, 2 Dall. 409, note... cssecssssssscssssesesssccsesssssssssssssessssssestsessssensensanvensssevevesscusanes 19
Henry vy. United States, 15 C. Cls. R. DOD sesssssessseeessecesseessnenssseeesnnscsssnecssinecesvireceaniesteaneetnans seseneee 9
Hill v. State, 53. Ga. 472. ceseecsescseseseseesesesseessesaccsesenesesssesesesessseseseseseesacsesssssavssecesssessuscsauenaeavevens 20
Hylton v. U.S.3 Dall. U7 Liscecscessessssssessssscssesseneceteeseneessenseesicacesesesressvasseseseseseessserssseseaeesesssenes 20 —
Innovair Aviation, Ltd. V. United States, 83 Fed.Cl. 105, 107 (Fed.Ct.Cl. 2008)... cece il

iv

 

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 5 of 32

Jackson v. Wood, 2 Cow, 819. ..cccccccccsscssssssvsscssvescscesccatssenecessesscsacesseeassncssevavsccsscacseseussavsecsusseraee 20
James v. Com. 12 Serg.& R. 220; Lincoln v. Smith, 27 Vt. 328 .cecccccsssessessssscescsesescesscessessesesses 20
Keeton Corrections, Inc. v. United States, 69 Fed.Cl. 251, 253 (Fed.Ct.Cl. 2004) wc 12
Kelly v. Pittsburgh, 104 US, 79 viccccccssscsssssssssssessssessossessssssesessssseeesssssvevacsecsvecsesecatsaeavatsesavatansages 20
Kilbourn v. Thompson, 103 U.S. 168 viccccccsssccssessssscsssessssssssessesssevsssssaseesssecsvscavsssessssesvessenseanesans 19
King v. United States, 31 Ct.Cl. 304, 306 (U.S.Ct.C1. 1896) .occccsesccscccscsssssccescesssecstsccacsecnseersenees 9
Klamath Irr. Dist. v. United States, 68 Fed.Cl. 119, 120, (Fed.Ct.Cl. 2005) wcccccccucssscssssseseoes 10
Lane Co. v, Oregon, 7 Wall. T6...ccccccssssssccsssscsssssscsssvscseresevsssssevssscsevsvevscsseseacsessevsensacnsvavacaavecases 19
Lee v. Tillotson, 24 Wend. 337 ...cccccccccssccssscssssssscsvsvssssscscvecsseccvsecssssesacsessecauesessesnesssssvacseesnssessane 20
Legal-tender Cases, 12 Wall 534 w...cccccssccsssssssccsscccscscesessecssssescesscsscessesnsseeesacesererececsusessavsesavseees 19
Legal-tender Cases, 12 Wall. 535 vu. sssscsssssscssessssesesessssesecseseesssseenessssseesessseeseseevenssessacsusesseneseavoas 20
Livingston v. Mayor, etc., 8 Wend. 85 .....ccccsssessesssssarsssssessscssssssssscsesseessessseesensassevasvevessaveaevacaeses 20
Livingston v. Moore, 7 Pet. 469 ccccsccseseseees ssrseeneessaseesssseseasesacsuenneasensessasenecasensssssasssesseneensssay 20

Local initative Health Authority for L.A. County v. United States, 142 Fed.Cl. 1, 20 (Fed.Ct.Cl.

2019) ..ccsssssssvecsssescssssssssesseessesssssssssesseccssarsssnuessesssssssesvossssecersrensevuesteceesssssnsestessasstssuuvessessansssnse 10
Low v, Cent. Pac. R. Co. 32 Cal. 63. cccccssssscsesscseecsssccsectssscnesssssscecsessescacseateevavscsecssecvessvasvassseaeas 19
Lucas v. 8.C. Coastal Council, 505 U.S, 100 v.ccccscssscccssscssssccecsesssccsscsscceassesseasesusesnsersuveaneesnsanas 10
Lynah v. United States, 106 F. 121 (C.C.S.C.1901) ...ccceccsessesssssscsessssssssesessssvsescsvessdcrsessaceaseasaees 9

Mallinckrodt Inc. v. United States Food and Drug Administration , et al,2015 WL 13091366, 8-
14-cv-3607 (D.Maryland 2014) DKt. 47... csscsscsscsessecsseccsesssesssensscssesssssesesvasseesssecsessenseaves 16
Maritrans, Inc. v. United States, 342 F.3d 1344, 1352 (Fed. Cir. 2003) (citing Bd. of Regents of
State Coils. v, Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972)) woccccscscssseses 10

Martin v. Hunter’s Lessee, 1 Wheat 325 ....ccccccccsssscsscssscsssecssececsacsssccesscccseserseassccsasecasessnsosseeens 18

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 6 of 32

Martin v. Hunter's Lessee, 14 U.S. 304, 324-325 (1816 ...cccccscscccsscccsessssscsssscsssssessgeacsasencces races 17
Martin v. Hunter’s Lessee, 14 U.S. 304, 325-326 (1816) v.ccccccscscscsssssscsssessessserersresserasssesseserens 17
Matt. of Smith, 10 Wend, 449 oc ccccsssssessssseecseessessesscsssssssvscsssssesssusssusesssevsvavssavecaceveasavavaensseas 20
McCollum v. United States, 33 Ct.Cl. 469, 472 (Fed.Ct.Cl. 1898) ..cccccsssscscssscessssssessscerseessees 12
MeCulloch v. Maryland, 4 Wheat. 316 v.cccccsscccssscssessessecssescsusssssersssrssscsessssessessesseseacsseaseass 18, 19
McKay case, 30 C. CIS. Liccccsssseesscssessesssessesessscsssssssncesssessscsssesesssseasssseyscaesevevsseavevaueasarsesateceneas 10
Metrop. Bank v. Van Dyck, 27 NOY. 407 ccccccscescsssscsssscscssssssevevsesseesesevsdersesesesavsaesesessecatsecearaeness 19
Metrop. Bank v. Van Dyck, 27 NY. ALL ceeeccessssscssssssseseseneessercssscssscscscssssensscscscsussacssesvevssseeaeseees 19
Metropolitan Bank v. Van Dyck, 27 N.Y. 4 OQ. ecsscscssssssesscssssscessnesesessesssecessesssavsescessvasscseassaseavanes 19
Minnesota Mining Co. v. National Mining Co., 70 US. 332 (1865) ..cc.cccscsssscsvcssscccesssscstsesssesaee 7
Monroe case,37 C. C18. 79 vccccccccssssctetesscscssscccvesscsevsesssesscensssesssesensvscasenseassevansavausvagvssssssessseaceras 10
Murphy v. People, 1d. 815 ..csscsccsscscssssscsscsssesssssscsesssssssssssesssvscssssusnsesesvesscssvesecassevaenesseaceasseeeagae 20

Murray's Lessee v. Hoboken Land & Improvement Co., 59 U.S. 272, 18 How. 272, 284, 15 L.Ed.

B72 (1856)...ccccccessescsesvesseenenesessvscseercesecssscusnenseerseeeseersnsesescasscseaeseaessaesteeaesusesessessscacsseasscsusseanonseay 8
Murray’s Lessee v. Hoboken Land & Improvement Co., 59 U.S, 272, 276, 279-280 (1855)... 8
Murray’s Lessee v. Hoboken Land & Improvement Co., 59 U.S, 272, 284-285 (1956) .ccccsssscouees 7
Nat. Bank v, Com, 9 Wall. 353 wo... cscscsssssesssesesssseseesseseseseseseseseseseasacsesessscsusssssssessssaseassaysesesseavseass 19
Newell v, People, 7 N.Y. 93 .iscccscssssscseseessscsccserscesesseassecsesasssssecsassassesesevscssenseessessssagsevsscessessstaveres 19
North Mo. R. Co. v. Maguire, 20 Wall. 46; 49 Mo. 490 vo. cccccccsesscsscsscssesssssssccsscevessersensesrseeers 20
Northern Pipeline, 458 U.S., at 38, 102 S.Ct. 2858 (plurality opinion)........cccccsssssssesssssesseees 8
Northern Pipeline, 458 U.S., at 90, 102 S.Ct. 2858 (Rehnquist, J., concurring in judgment)........ 8
Nourse’s case, 4 Cranch, C. C. Ru US) eee cssesesecesessssscteesssesreeeseeseseeesseeeressessrsesesssessesessasessasseaos 9
Ogden v. Saunders, 12 Wheat. 213 w.occccccsssssssessssssoverssssesssecsesssessesessesssessssesssessersstsesnesesseseseaenss 18

vi

 

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 7 of 32

Osborn v. Bank of U.S, 9 Wheat 738 ...ccccccccsscsssssssssessevscsssssvessssssvscsvassesssseassvecsnscevacacarsenssavenscanes 19
Pace v. Burgess, 92 U.S. 372 vccccccccccscsscsssvsossssceccsssssessessceascasseacsassassssgtesstessssecsssssrecacseseraceasveaece 20
Pacific Ins, Co. v. Soule, 7 Wall. 444. cccccccccssssssssssessssssssssesessscssssevoscssssvensececveacacacavscesavseacavanseees 19
Passenger Cases, 7 How, 283; Tarble's Case, 13 Wall. 397 vo.cccccccccsscccssccscsssscescesccesssseavenssvsaces 19
Payan v. United States, 15 Ct.Cl. 56, 57 (Fed.Ct.Cl. 1879) ...cccccscccsscssssssssssesecccsssccssevsensescaseavaees 12
Penhallow v. Doane, 3 Dall. 93 v.cccccsccscscesscsssscsssscvscsssssssesssssscsvacseesssssusasssesscasesesatsaseapnesvaveassaceae 18
People v. Braddy, 40 Cal. 198 ooo eecccccscsssssssssnesesesssesssesssecesssesseesescscssssssscsseususcsssesssavsvacassvesecereess 19
People v. NY. Cent, R. Ca. 24 NY. 486 ce cccecccssssesesssensssesstssnsssesvsescsnscacssscsseustsvsssssessssvesaeaseeseaceees 19
Pervear v. Com, 5 Wall. 479 oo cssscccssssesesssctensssssssessssssssssssseassessessessessssssesevesageevessasssarsereeneae ses 20
Pocono Pines Assembly Hotels Co. v. United States, 73 Ct.Cl. 447, 462 (Fed.Ct.Cl. 1932)........ 10
Prigg Vv. Com. 16 Pet. 539 cccccscsscssessvssssnesssssssssssssesesesesssssscsesssecssscsssesesevessusssavecsesavareneeearaneas 19
Prigg v. Pennsylvania, 16 Pet. 621 .cccccscccscsssssessssscsssessssscssscssssssesssssssenssccsvecevsescasssesnseanscsearnenees 9
Purcell Envelope case, 48 C. CUS. 66 ..ccccsscccssssssesssessssessvevssscssscssersscsssssavsssscsvacsneceacavacsavaceavacazees 10
Purcell Envelope Col. V. United States, 48 Ct.Cl. 66, 70, 71 (Fed.Ct.Cl. 1913) cicccsecsseseeeeeees 9
Randolph's case, 2 Brock. 447 iccsccssscssscsssscssessesseessessscassessssssensssvevscsssavacscsccssavsceecavecavatacscatneras 9
Rex v. Barlow, 2 Salk., 609 .o..ccccccccscssccccssssssecssscsssvsvsssssesssssascsssssccessessesesstesseussusesseveasseanesseeescese 9
Romero vy. International Terminal Operating Co., 358 U.S. 354, 79 S.Ct. 468, 3 L.Ed. 368......... 5
Scott Aviation v. United States, 21 CLCt. 782 (1990) ...cccccssscsccccsssssssssecssssctessseavessessesssesensens i]
Scott v. Sandford, 19 HOW. 393 visssescccscssscssscesscsesscsscssssscsccsesscnssssvssessvavscesavsdsseseesareusvsseseaseseeesees 19
Scott v. Sandford, 19 HOW. 404 vcceccssssessesceessesssecsssescssscsscassevessssavessssceesevsusevsevsesesasseveeatsavenes 18
Smith v. Maryland, 18 HOW, 76... cccessessssseessesssseseeecscseneaeneseneseseesseessesssssseenseesessususssssssscavsesavevees 20
Springer Vv. U.S. 102 US. 586 wcccscscsceesssesesassveseccrecessessesssssesssesssesssesssceesesssastesvesseeesssersecasases 19
Standard-Vaccuum Oil Co. v. United States, 130 Ct.Cl. 431, 433 (Fed.Ct.Cl, 1955)... 11

vil

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 8 of 32

State v. Barnett, 3 Kam. 250 .....ccccccccccccsscecsvecsescessscssssrsescssesscecsccsseccsscssustesseesssecsessssssusssssecsucesseens 20
State v. Garton, 32 Td. 1 oscesccssssssseccsesecesccscesescessencseesesssseeasssseesssssssacsaesssessevaceseeesscateessecsacens 19
State v, Gibson, 36 Ind. 389... eeccsesccsssessesseesscesenesesenesesenesseevacasaceescacavenscessuecsususaessensnessasnssensaes 19
State v, Millain, 3 Nev. 407 ......cccccccsccsssesserecsssssssceessesseaseesvsussvecesaccssessaeenseessesacecsecsacecsatsaeeensenseess 20
State v. Patil, 5 RAL 185 oc ccccccccssssssssssscsssseveessnssvesaceceecsnccsssenasesscesessessaseasseceesesesnsseuseesueeesseseseas 20
State v. Schricker, 29 MO. 265, ..cccccscssesssscsssercesvesccsscssscsecsascsssssevscsacessvscennceaseasveceeacsadeaassassnecnassase 20
Stern v. Marshall, 564 U.S. 462, 482-483, 484 (2014) eeccecsssscssssetsessesseceesssseressscssseesessesseessvanes 7

Stratigi Housing Finance Corp. of Travis County v. United States, 87 Fed.Cl. 183, 186

(Fed.Ct.CL. 2009) occ ccsssccsseesssecoesesesecscessesssensesssessssseseessssssssserssesssssssvasseagassusssevecedteasensseas il
Sweatt v. Boston, etc., R. Co. 5 N.BuR. 249 ec ccecccssessesssseensenerssesssseeensssserausessescessseeseusensenaeaes 19
Tarble's Case, 13 Wall. 397; Matter of Farrand, 1 Abb. (US.) 146 wc ccccccccscsssecssccsscescsnssceseses 19
Taylor v. United States, 142 Fed.Cl, 464, 470 (Fed. CtCl. 2019) ..ccccccsccscssscrsersssesscsscsseseccoes 10

Tennessee v. United States Department of State, 329 F Supp.3d 597, 621-622 (W.D.Tenn. 2018

Pn eaeneeseaneeesseeneee pens easseenseacseasensaceuusesasasesssescueeeeudseasadsecaesecneensaneasenasedaeseuedseneesesssesses¢vesseesseseesats 20
The Williams, Hall's Law F. 255. ..cccccssscccscsssssssssessssssesessccssescassssasvevseaesesevesacsavesssasssvessssenscasvecnenens 20
Transonic Sys. v. Non—Invasive Med. Techs. Corp., 75 Fed.Appx. 765, 784 (Fed.Cir.2003) .....11
Twitchell v. Com, 7 Wall. 325 ooo ccssesscssscsseseesssesseessesencecsseseseseseaeeesescsesesesaseseveseseerasesarsusasasensneas 20
US, v. Cruikshank, 92 U.S. 542. ccccsscssssessssssessseeeccessecnecstscvsnsseeeessssseseeessesseessesecsesssateesecsesenanes 19
ULS. v. Cruikshank, 92 U.S. S50 csccccssccssccesscesssesscsveceusvsesussevevcsacovsssssesacedasetaceessacvscnseessesensacenses 18
ULS. v. Cruiksharik, 92 U.S. S52 .ccccccccceccsscsccssscssscssssssssessecsescsueceoasevssausesesvecseuasensnnesestacsesaveseuaccans 20
U.S. v. Rhodes, 1 ADD.(ULS.) 43 cccsscsesesessesretssssnsssseessseessesssassssesssssteessesseesssaenesseensenseness 20
United Affiliates Corporation v. United States, 2019 WL 2276703, *4 (Fed.Ct.Cl. 2019) ou... 10

viii

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 9 of 32

United States v, Nixon, 418 U.S. 683, 704, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974) (quoting U.S.

Const., Art. TED, § 1) ccc cecsesesesssssscscsssssseevsssestvessvaussvsuevsssevssavsssasecacaseavsevavaacvavesssacsseatataneavavases 8
United States v. Nourse, 9 Pet. 8 cccccsssscssecsccsssssseesssceessessssssesseans deseeeasdereteeceeseesevensenesenenaeseeasateate 9
United States v. Roberts, 618 F.2d 530, 546 (9 Cir, 1980) ccccccsccsssssscsscssessssecssseectene 5, 6, 12, 14
Volk case, 56 C. C18. 395 ee ecccscssssessssstenssscssssesssssesssscsssesssseessensseaescassssesvasscsvsasavsussvacsvaraeavanenes 10
Weaver—Bailey Contractors, Inc. v. United States, 20 CLCt. 158 (1990). ccc cccccssstsceceeseecseeees 12
Weston v. Charleston, 2 Pet. 449 ...cccccccscccscscssscscssssssesssvessssvasssseacssssssceesssssessecssssceucassatsasenesvenseness 19
Withers v. Buckley, 20 HOW, 84 ..c.ccccccscssssssssssssssessscscsvasscsesseessscssecsssssrsevsusevsssvaassesesvarscanseasecaeases 20
Withers v. Buckley, 20 How. 90; 29 Miss. 21 ....cccccscssesssccsssssescssccestsssosecsssecsssscssersnecrersvasasnssssenens 20
WOOUS, 308 ...eeecscsessssesersesssesssssescssensesssssessecsnsscssseevscssevseuscsssvesseuacvsesaseaevseesesauauecatsaseuenseesvarsacsere 19
Statutes
2515, 28 U.S.C. provides: “New trial; stay of judgment (a).........cccccsssssssssssscessecssscesvecssseeesneces 11
ZB ULS.C, 13200) cerececccccessssscssssssssscsssssvsssesscvecsssesssesssesecsssssssssesssssseassessesessseeascesesasssasrenseasaveesesees 6
28.U.S.C., 1491 rule 4 and rule 10... cccsesssssssssssssesssssssesesssessecessssarscsesusvecsssseasscavesseesseaeas 15
28 U.S.C. § 132 oe ccccssesssssssssscereeseceeeseeeseeesesesesescaeaesessnesessseseeesaeteesacsuenssssvsnscesssasssssessuassansvensess 5
28 U.S.C. § 1331 sescssssscesssscresssessssesssesesssssesesessssssssssesesesecsesssceeseseeessessessensesssascusassvsseeavevavcarsentaes 6
28 ULS.C. § 1491 cc scssstsesssssssscsssssssensssscssesscsessessesesesssteassseesssassevesaseuseseesusesesedesnscsaessaneceens 14
28 U.S.C. § 23515 vec cscecsssesesssscscsssssesseessesevesseseveessseassesesessesessersesseascsssasessesssasacseseessessssecaseaenes 4
28 U.S.C. § 2515 New Trial; Stay of Judg.....ccccssssssescssssessscesessssscssesessescsesessssecescsesssonsvaessseass 9
28 U.S.C, Chap. 85 (§§ 1331 to 1360)... ccsssscsssessssscssscsscessesssssssesescseessstsevesesvevsvscsesenseaces 5,6
AS Stat. 1064... csessessssssersesssnvsnssssesssecssesvsnesssesesessessvensssssscsesnsnesenessasseassasssssceracscsssesssseaeausagaeavens 6
DUS... § 70 oo ccscccssscccssescesssssseescsessesseesscssesssasseeevsssssseeasaesesseseeaeseesssessesssecssscatsaceaussvsvasedsearecacaes 15
S UVS.C, § 702 vccccccssensesssssestsssescessscstssssnassesssessssesssssaeecscssesssesseesssassusseansevaesssevevsesssnvecseravataaeaeas 15

ix

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 10 of 32

BUS... §§ 702-703 oc eccccsscesssssesssssssecsssssseesesssssssserssssesseseessanseeseseeesessseessseseseasecavsasetaveesean ens 16
Other Authorities

Attach 1—DkKt. 169 Dismissed with Prejudice .............cccccccssscssssscssssscsesssscsessscessscsseseasseeseens 1,2
Attach 2—PAHL #1 Eamaiil oo... ccsesccsssessssssvseseseevsesevsccrsecsvsssesescsesssssavsavecavscvesscnevsvasacnens 1
Attach 3—PAHL #2 Bimal oo... cc ecececececseesessscsceesesessvenesseneessevacnesssvecevsnsssvssacessasssayeevssseavapseses 1
Attach 5—Dkt. 171—Mem. of Reversal ...........cccccssscsssesessscsssscsssvscssssssessscesecsacessccsenovsvacesenaceces 2
Attach 8-——USA Sovereign Body Politic ............cccccccssccessscscssssscesssessssscsevasssenecssssevscesaveaeees 17
Attach 9—SOM, pg. 10 occ eccsensesensssstensessssssessscsevsesessevssssesssscsessssusssessecsavaesassavseassacveners 15

Attachment 1—Docket 169—Judgment In a Civil Case “DISMISSED WITH

PREJUDICE” (“Attach 1—Dkt. 169 Dismissed with Prejudice”)........0..0...cccccssuscssscsens 1
Attachment 2—-PAHL Email November 14, 2018 (“Attach 2—PAHL #1 Email”) ................ 1
Attachment 3—PAHL Email February 5", 2019 (“Attach 3—PAHL #2 Email”).................. 1
Attachment 4—Docket 170 Vacated Docket 169 (“Attach 4—Dkt. Vacated Dkt. 169).......... 1

Attachment 3-—-Dkt. 171—AMENDED MEMORANDUM OPINION AND ORDER
ADOPTIONG REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
(“Attach 4—Dkt. 112—Mem. of Reversal”) .0.........ccccccccsesssscscssessssseevevscseseesscsansesseevesesceeees 1

Attachment 6—Dkt. 172—Sale of Property ............cccccsssssscsssssssesssecscsssesvenssssorssevaesassscsesaceseasece 3

Attachment 7—Eviction Notice of June 4", 2019 to vacate the property by July 8", 2019. ..3

Attachment 8—Palmer Record District 311 “United States of America is a sovereign body
politic” No. *2018-013613-0” (“Attach 8—USA Sovereign Body Politic” ..........00.....000 13

Attachment 9—State of New York, et al v. USA et al, 1-19-cv-4676 (S.D.N.Y. 2019) (“Attach
D—SOM”) .srccsssccssssssesssssssssssssscessssssscsvscassceaeseeenesavanssassavesavsseessesscasseassesesaesesenavscsesecaeveusseeneacens 15

Case 1-19-CV-987 cc ccccscsssssscesssssevensssccsauccensacesssnsssesssecssnscsecsaeeassusuaveeuscessesscesscatagseencauseeseaauvecseese 3

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 11 of 32

Complaint and Attachment 38—Senate Rpt. No. 96-304 v....cscsssssssseccscssesessssescssesescescececesessneneeseass 3
Magn CRAP. cecccccccccsscssesssssscsnssevssevsssssssssssssessavscsssesescsssssaseacssasesssessesevasacssessusvsesensacacaeavacusasaeaces 8
Rules

FRCP 59 oc ccccssssescsssssescsecosaesetecsesssssssssssessessacsssescsescspsesvavscestvesevscsasavsssssesessevaraesanansenencasaseens 11
ERCP S908 eccsesesssssssseseasevsreesecssenssesessasssscsescassessvesestessevasacsusvacavassussavessassusssssessevavavasegvesseevacavaceavas 11
RCFC 59(a).cccccccsescssssssssssecescsssesesssesesescsssesessssessesssssssseasscsssvevevsetuestvessveceaseessssesauavacavecsasavavavacaaves 11
Rule 4 and Rule 10 occ sessccssssesssscssscsesevssssseeascessecsssssssesssssusesessasssssacessaosevssesnaceseasesersucasasees 14

Constitutional Provisions
Article 1, Section 8, Clause 9 oo... .ccccccsccssssscssssssnsesscsssssovsceaevaccsessnessesssesacsaceenapeneenaneaeanenares 4
Article I Section 8 Clause 9 (legislative COUP”) ..........:cccccsssssssssssscsssscccessscacsccesesarsenssevsvscansases 6

Article I, Section 8, Clause 9 “To constitute Tribunals inferior to the supreme Court.”4, 6

>

2
Article I Court of the United States 0... csssessssesesesssseesssesssssessssssssssssscscesssesssesesssavssseseerereenees 3
Article TIT sections 1 and oo. csscssesscsssssesseessesscevenssasvevevsssessseveves senesesatssaeseecansavasereeraeertesentueessnaatas 7
Article TIE sections 1 and 2 occ ccccscssscssssssescsesesvscsceescassnscsrsssesssssssescssssssussssavsoseussevavaseaesucensasens 4,6
Article TIT Sections £ and 2 occ ccccccscsscsscsssecsssescesessssevsesscssesecevsaseassecsssessssssevesevasenevseeees 2,5, 6
Const. U.S. art. 1, Sec. 8, subd. 1 ccc cecssssscssssssccsecsssscsevsassesssecusssacesassensssrecesnsevstesseeveneeuass 19
Const. U.S. art. 1, Sec. 9, subd. 5 ccc ceccsessscsesssssscccsssccscsessesssssessssescesseserecsessesuscessecsscesunsuass 20

xi

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 12 of 32

L_ History
Judge NELSON (“NELSON”) did on as evidenced in the Attachment 1—Docket 169—

—Judgment In a Civil Case “DISMISSED WITH PREJUDICE” (“Attach 1—Dkt. 169
Dismissed with Prejudice”) dismiss the Mooneys Cases 16-cv-2547 on November 2", 2018,

Michael R. PAHL (“PAHL”) of the U.S. Dept. of Justice (on Docket Sheet) did
correspond with NELSON in an Ex Parte e-mail to NELSON stating his displeasure with the
Attach 1—Dkt, 169 Dismissed with Prejudice and he planned other actions. PAHL did NOT
appeal the Attach 1—Dkt. 169 Dismissed with Prejudice.

PAHL sent the First Ex Parte e-mail to NELSON (not filed in the Docket Sheet)
evidenced by Attachment 2—-PAHL Email November 14, 2018 (“Attach 2—PAHL #1
Email”).

PAHL send a Second Ex Parte e-mail to NELSON (not filed in the Docket Sheet)
evidenced by Attachment 3—PAHL Email February 5, 2019 (“Attach 3—PAHL #2
Email”). In both of these PAHL is correcting NELSON that the Attach 1—Dkt. 169
Dismissed with Prejudice is “incorrect” and NELSON should “sua sponte” vacate the
judgment. This is MORE of PAHL’s actions that are not sanctioned by any Court that the
Mooneys can find.

NELSON as evidenced in Attachment 4—Docket 170 Vacated Docket 169 (“Attach
4—Dkt. Vacated Dkt. 169) on February 5‘, 2019 (over three months later) vacated the
Attach 1-—Dkt. 169 Dismissed with Prejudice at the strong urging by PAHL of actions by
PAHL in Attach 2—PAHL #1 Email and Attach 3—PAHL #2 Email.

NELSON as evidenced in Attachment 5—Dkt. 171—AMENDED MEMORANDUM
OPINION AND ORDER ADOPTIONG REPORT AND RECOMMENDATION OF

MAGISTRATE JUDGE (“Attach 4—Dkt. 112—Mem. of Reversal’) NELSON states on

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 13 of 32

pg. 1 “after a de novo review” does a sua sponte reversal Attach 1—Dkt. 169 Dismissed with
Prejudice. NELSON in Attach 5—Dkt. 171—Mem. of Reversal continues the LIE that
“United States” and “United States of America” and that the “Mooneys” are not “citizens of the
United States” with no evidence on Pg. 3, to wit:
Moreover, the magistrate judge found that the Mooneys’ arguments “merely
repeat[ed] previous failed arguments that they have already presented to the
Court.” (/d.) The magistrate judge concluded that it was “an unassailable fact that
the Court has subject matter jurisdiction over the present case,” that the

contention that the United States of America’s (“Plaintiff's”) counsel’s
appearance was improper due to the distinction between the United States and

the United States_of America _was “a meritless assertion[,|” and that the

Mooneys’ arguments regarding personal jurisdiction due to the claim that the
Mooneys are not “citizens of the United States” had been “squarely and

repeatedly rejected.”
And also in Attach 5—Dkt. 171—Mem. of Reversal continues the lie of the “United

States District Court” is an Article III Court of the United States with “subject matter
jurisdiction.”

NELSON continued to blow off the evidence of that that the “United States District
Court” is not a bona fide Article III Section 1 and 2 Court of the United States as plead in prior
Dockets but also plead again in Docket 173 with five attachments and in Docket 174 with four
attachments.

This is an unassailable fact that NELSON continually lied to the Mooneys about the
“United States District Court” more than once wherein the Mooneys submitted public
record evidence that they were demanding a bona fide “District Court of the United States”
arising under Article III Sections 1 and 2 exercising the “judicial Power of the United
States” in “all Cases in Law, and Equity.” This United States District Court has NO sworn
testimony, which is more evidence of it not being an adversarial Court of the United States

arising under Article III Sections 1 and 2, NELSON did not disclose to the Mooneys and

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 14 of 32

neither did PAHL that this “United States District Court” was merely a “tribunal” under
Article I Section 8 Clause 9 and at NO point did the Mooneys Consent to an Article I
Section 8 Clause Tribunal but continually dismissing that issue as “patriot” myths and
nonsense.

The Mooneys only recently discovered the evidence of the “United States District Court”
was in fact a “tribunal.” See infra.

NELSON ordered the Sale of Mooneys’ Property evidenced in Attachment 6—Dkt.
172—Sale of Property wherein the Mooneys filed an appeal while researched how to enter into
the United States Federal Court of Claims, The Mooneys discovered that if there was an
“appeal” in another court, they could not enter into the United States Federal Court of Claims.
The 8" Circuit is a waste of time as it is not a bona fide Article III Court of the United States like
the Federal Circuit Court of Appeals. See the Complaint and Attachment 38-~Senate Rpt. No.
96-304.

As evidenced by Attachment 7—Eviction Notice of June 4", 2019 to vacate the
property by July 8", 2019, The Mooneys terminated the 8" Circuit Case and it was official on
May 5"", 2019 therein the Mooneys informed PAHL of their intention of Filing into the United
States Federal Court of Claims which entailed a lot of research by the Mooneys.

The Mooneys were not evicted on July 8, 2019 as presumably PAHL was waiting to see
the Mooneys actually filed into the United States Federal Court of Claims which they did as the
Complaint was Docketed on July 9", 2019 in Case 1-19-cv-987.

The Mooneys received a telephone call from JENNIFER BREUCHAUD, Prop. App. &
Liquidation Specialist (““BREUCHAUD”), Employee ID# 0288804 that the Mooneys must

vacate the premises now by August 1*, 2019 and BREUCHAUD confirmed that she has talked

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 15 of 32

to PAHL, The Mooneys have tried by email and by telephone to contact PAHL but he will not
respond to Mooneys email or return Mooneys telephone calls.

BREUCHAUD confirmed that the IRS might have to return the property but she being a
mere employee is just following orders presumably from PAHL.

Il, Mooneys Have Been Knowingly and Intentionally Denied a Trial Arising Under Article
Ill Sections 1 and 2 Exercising the “Judicial Power of the United States” in “all Cases in

Law, and Equity.”
As the evidence is irrefutable and conclusive that the Mooneys have yet to have ANY

Trial_under_the Rules_of Common Law_and Equity to date and the Mooneys have
consistently been LIED (yes, not polite words but this is the Mooneys home and lifesaving where
they will be irreparably damaged if evicted and have already suffered irreparable damages by
moving private property off of the premises and/or selling same) to by NELSON and PAHL,
therefore the Eviction Date should Stayed by whatever means are available by the United States
Federal Court of Claims until grants the Mooneys a Trial by the rules of Common Law and
Equity as codified in 28 U.S.C. § 2515, being the Mooneys only option as there seems to be no
“District Court of the United States” arising under Article III sections 1 and 2 even though it was
not repealed in 1948 to the best of Mooneys’ research.

A, United States District Courts are Article I Section 8 Clause 9 “Legislative Courts”
s Of course NELSON and PAHL is deemed to know the law with both having the

knowledge that the “United States District Court” is merely an Article I, Section 8, Clause 9
“To constitute Tribunals inferior to the supreme Court.”

This is evidenced by astern Metals Corporation v. Martin, 191 F.Supp. 245, 248
(S.D.N.Y. 1960), to wit:

A_United States District Court is an ‘inferior’ court, i.e., inferior to the United
States Supreme Court. The District Court is a tribunal created by Congress

under the power given to Congress by Article 1, Section 8, Clause 9, of the

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 16 of 32

United States Constitution, which provides that Congress shall have power ‘To

constitute Tribunals inferior to the supreme Court’. Romero v. International
Terminal Operating Co., 358 U.S. 354, 79 S.Ct. 468, 3 L.Ed. 368. The creation

and composition of the United States District Courts is presently set forth in
T. 28 U.S.C. § 132. A United States District Court has only such jurisdiction
as the Congress confers upon the court.

The general jurisdiction of United States District Courts is set forth in T. 28
U.S.C. Chap. 85 (§§ 1331 to 1360),

And this Ruse of Article II “District Court of the United States
will most certainly be continued by NELSON supported by PAHL that this “Controversy”
by ipse dixit pontifications of NELSON and PAHL claiming, or never admitting, that this
“United States District Court” does NOT arise under Article If] Sections 1 and 2 exercising
the “Judicial Power of the United States” and that “The judicial Power shall extend to all Cases,
in Law and equity, arising under this Constitution, the Laws of the United States, and Treaties
made, or which shall be made, under their Authority.”

That this “United States District Court” is a bona fide Article III Sections 1 and 2 Court
of the United States, ie. “District Court of the United States” is also conclusively refuted by
United States v. Roberts, 618 F.2d 530, 546 (9" Cir. 1980), to wit:

There shall be in each judicial district a district court .. .” and “the judicial

power of a district court... may be exercised by a single judge. . .”. This last
provision should be noticed; it is fundamental that a district judge has no
judicial power individually; his judicial power is exercised as _the
representative of a court, “(Jurisdiction is lodged in a court, not in a person.

The judge, exercising the jurisdiction, acts for the court”. Jn re Brown, 346
F.2d 903, 910 (Sth Cir. 1965), quoted with approval in United States v. Teresi,

484 F.2d 894, 898 (7th Cir. 1973). * * * The Supreme Court has said: “District
Courts are solely the creation of statute, and the place in which a judge
thereof_may exercise jurisdiction _is subject absolutely to the control of
Congress”, McDowell vy. United States, 159 U.S, 596, 598-9, 16 S.Ct. 111, 111-
112, 40 L.Ed. 271 (1895)

It is an unassailable FACT that NELSON acts as a “representative of the court” supra.;

and further, that “The judge [NELSON] . . . acts for the court;” and further, that NELSON is

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 17 of 32

“subject absolutely to the control of Congress” and not an “independent Judge” arising under
Article Ii] sections i and 2 exercising the “judicial Power of the United States” but exercising the
“judicial power of a district court” as evidenced also in 28 U.S.C. 132(c). PAHL has no choice
as PAHL will ONLY file and have allegiance to the “United States District Court” that is
merely an Article I, Section 8, Clause 9 “To constitute Tribunals inferior to the supreme

Court.”

B, 28 U.S.C, § 1331 is a CON Disguising and Denying the Mooneys A bona fide Article III
Section 1 and 2 Court of the United States

 

As evidenced in the One Form of Action of 1934 of 48 Stat. 1064 giving appearance of
Congress having the Authority to alter the Rules of Common Law and Equity for Article III
Sections 1 and 2 which of course Congress can’t do evidenced by fact that this One Form of
Action is posted in the “United States District Court” exercising the “judicial power of a district
court” and not the “judicial Power of the United States” in all Cases in Law and Equity.

The 28 U.S.C. § 1331 is a CON as by first blush you would presume to have invoke all of
the Articles of the Constitution of the United States including Article III but the “original
jurisdiction” of 28 U.S.C, Chap. 85 (§§ 1331 to 1360) is limited exclusively to the Article I
Section 8 Clause 9 (legislative court”) where Congress has control of that court and the
judge is a representative of that court as evidenced in Eastern Metals Corporation v. Martin,
191 F.Supp. 245, 248 (S.D.N.Y. 1960); United States v. Roberts, 618 F.2d 530, 546 (9" Cir.

1980).

C. Congress Can’t Withdraw From judicial Cognizance any Subject From its Nature of a
Suit of Common Law or In Equity or Admiralty.

NELSON and PAHL lied to the Mooneys more than once when the Mooneys

 

challenged them that the USDC was NOT a bona fide Article JL Court of the United States to

which NELSON Stated it was an Article IT] Court.

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 18 of 32

Congress can’t withdraw from judicial cognizance any matter, which by its nature is
subject to a suit at the common law, or in equity, or admiralty, Congress may not bring “public
rights” issues that may be presented in such a form that they are susceptible of judicial
determination but Congress may not bring them under the cognizance of the Courts of the
United States arising under Article III sections 1 and 2, i.e. the “judicial Power of the United
States” can’t be shared.

In Murray's Lessee v. Hoboken Land & Improvement Co., 59 U.S, 272, 284-285 (1956),
to wit:

To avoid misconstruction upon so grave a subject, we think it proper to state
that_we do not consider_congress can either withdraw from judicial
cognizance any matter which, from its nature, is the subject of a suit at the
common law, or in equity, or admiralty; nor, on the other hand, ean it bring

under the judicial power a matter which, from its nature, is not a subject for
judicial determination. At the same time there are matters, involving public
rights, which may be presented in such form that the judicial power _is
capable_of acting on them, and which are susceptible of judicial
determination, but which congress may or may not bring within the

cognizance of the courts of the United States, as it may deem proper. Equitable
claims to land by the inhabitants of ceded territories form a striking instance of

such a class of cases; and as it depends upon the will of congress whether a
remedy in the courts shall be allowed at all, in such cases, they may regulate it
and prescribe such rules of determination as they may think just and needful. Thus
it has been repeatedly decided in this class of cases, that upon their trial the acts of
executive officers, done under the authority of congress, were conclusive, either
upon particular facts involved in the inquiry or upon the whole title. Foley v.
Harrison, 15 How, 433; Burgess v. Gray, 16 How. 48; [Minnesota Mining Co. v.
National Mining Co., 70 US. 332 (1865)] The Minnesota Mining Company at the
present term.

It is true, also, that even in a suit between private persons to try a question of
private right, the action of the executive power, upon a matter committed to its
determination by the constitution and laws, is conclusive. Luther v. Borden, 7
How. 1; Doe v. Braden, 16 How. 635.

in Stern v. Marshall, 564 U.S. 462, 482-483, 484 (2014), to wit:

As its text and our precedent confirm, Article III is “an inseparable element of
the constitutional system of checks and balances” that “both defines the
power and protects the independence of the Judicial Branch.” Northern

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 19 of 32

Pipeline, 458 U.S., at 58, 102 S$.Ct. 2858 (plurality opinion). Under “the basic
concept of separation of powers ... that flow[s] from the scheme of a tripartite
government” adopted in the Constitution, “the ‘judicial Power of the United
States’ ... can no more be shared” with another branch than “the Chief
Executive, for example, can share with the Judiciary the veto power, or the
Congress share with the Judiciary the power to override a Presidential veto.”
United States v. Nixon, 418 U.S. 683, 704, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974)
(quoting U.S. Const., Art. IH, § 1).

wR OK

The Framers undertook in Article HI to protect citizens subject to the
judicial power of the new Federal Government from a repeat of those abuses.

* KOR

 

Axticle If could neither serve its purpose in the system of checks and balances
nor preserve the integrity of judicial decisionmaking if the other branches of the
Federal Government could confer the Government’s “judicial power” on
entities outside Article II. That is why we have long recognized that, in general,
Congress may not “withdraw from judicial cognizance any matter which
from its nature, is the subject of a suit at the common law, or in equity, or
admiralty.” Murray's Lessee v. Hoboken Land & Improvement Co., 59 U.S. 272,
18 How. 272, 284, 15 L.Ed. 372 (1856). When a suit is made of “the stuff of the
traditional actions at common law tried by the courts at Westminster_in
1789,” Northern Pipeline, 458 U.S., at 90, 102 S.Ct. 2858 (Rehnquist, J.,
concurring in judgment), and is brought within the bounds of federal
jurisdiction, the responsibility for deciding that suit rests with Article [II
judges in Article III courts. The Constitution assigns that job—resolution of
“the mundane as well as the glamorous, matters of common law and statute

as well as constitutional law, issues of fact as well as issues of law”—to the
Judiciary, /d., at 86-87, n. 39, 102 S.Ct. 2858 (plurality opinion).

D. “Due Process of Law” and “By the Law of the Land”

The Mooneys have knowingly and Intentionally be denied” Due Process of Law” in a
Trial by the rules of Common law and Equity.

In Murray's Lessee v. Hoboken Land & Improvement Co., 59 U.S. 272, 276, 279-280
(1855), to wit:

“The words, ‘due process of law,’ were undoubtedly intended to convey the
same meaning as the words, ‘by the law of the land,’ in Magna Charta. * * * But
is it ‘due process of law?’ The constitution contains no description of those
processes which it was intended to allow or forbid. It does not even declare what
principles are to be applied to ascertain whether it be due process. It is manifest
that it was not left to the legislative power to enact any process which might
be devised. The article is a restraint on the legislative as well as on the executive

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 20 of 32

and judicial powers of the government, and cannot be so construed as to leave
congress free to make any process ‘due process of law,’ by its mere will. * *
*This legislative construction of the constitution, commencing so early in the
government, when the first occasion for this manner of proceeding arose,
continued throughout its existence, and repeatedly acted on by the judiciary and
the executive, is entitled to no inconsiderable weight upon the question whether
the proceeding adopted by it was ‘due process of law.” Prigg v. Pennsylvania, 16
Pet. 621; United States v. Nourse, 9 Pet. 8; Randolph’s case, 2 Brock. 447;
Nourse’s case, 4 Cranch, C. C. R. 151; Bullock’s case, (cited 6 Pet. 485, note.)

E. Common Law Rules and Equity.

The United States Court of Federal Court of Claims is empowered to use Rules of
Common Law and Equity is found in 28 U.S.C. § 2515 New Trial; Stay of Judgment “(a) The
United States Court of Federal Claims may grant a plaintiff a new trial on any ground
established by rules of common law or equity applicable as between private parties.”

In Purcell Envelope Col. V. United States, 48 Ct.Cl. 66, 70, 71 (Fed.Ct.Cl. 1913), to wit:

The word “may,” as used in the statute, means “shall” under the principle that
where a statute directs the doing of a thing for the sake of justice or the public
good the word mayis the same as the word shall. Rex v. Barlow, 2 Salk.,
609; Henry v. United States, 15 C. Cls. R., 162. The statute does not so much give
the court discretion as it does confer a power, and this power must be exercised

whenever a prima facie case is shown.
ok

 

fA]nd, though such a power may be somewhat anomalous, it is a power expressly
given, and that every person submitting himself to the jurisdiction of the
court for the prosecution of his claim submits himself to the operation of the
statute.

The provisions of former § 282 [2215] of this title seemed to apply to the Court of Claims
[now Court of Federal Claims] only as found in Lynah v. United States, 106 F. 121
(C.C.8.C,1901). In King v. United States, 31 Ct.Cl. 304, 306 (U.S.Ct.Cl. 1896) “The claimant
may have been misled by the brief of the defendants . . . Under all the facts and circumstances
of the case, it is the opinion of the court that the claimant should have an opportunity to retry his
case upon such testimony as he may be able to produce and the motion it therefore allowed. In

Axman v. United States, 48 Ct.Cl. 376, 379 (Fed.Ct.Cl. 1913) “[But” nevertheless litigation
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 21 of 32

cannot be prolonged and cases permitted to extend over a long period of years by innumerable
motions designed to correct these errors, unless it is apparent to the point of certainty that the
correction would bring about a different result.” In Pocono Pines Assembly Hotels Co. vy.
United States, 73 Ct.Cl, 447, 462 (Fed.Ct.Cl. 1932), to wit:

[B]ut on the contrary have allowed or disallowed the motion as the record in the

case demonstrated either the presence or absence of legal injustice in view of
and in keeping with established precedents. McKay case, 30 C. Cls. 1; Monroe
case,37 C. Cls. 79; Goodrich case, 48 C. Cls. 61; Purcell Envelope case, 48 C.
Cls. 66; Axman case, 48 C. Cls. 376; Bush, Receiver, v. United States, 55 C. Cls.
485; Volk case, 56 C. Cls. 395,

In United Affiliates Corporation v. United States, 2019 WL 2276703, *4 (Fed.Ct.Cl.

2019), to wit:

The Constitution “neither creates nor defines the scope of property interests
compensable under the Fifth Amendment.” Maritrans, Inc. v. United States, 342
F.3d 1344, 1352 (Fed. Cir. 2003) (citing Bd. of Regents of State Colls. v. Roth,
408 U.S. 564, 577, 92 §.Ct. 2701, 33 L.Ed.2d 548 (1972)). Instead, courts look to
“ ‘existing rules and understandings’ and ‘background principles’ derived from
an independent source, such as state, federal, or common law” to define the
requisite property interest to establish a taking. Id. (citing Lucas v. S.C. Coastal
Council, 505 U.S. 1003.

See Taylor v. United States, 142 Fed.Cl. 464, 470 (Fed.Ct.Cl. 2019) “Instead, courts look to “
‘existing rules and understandings’ and ‘background principles’ derived from an independent
source, such as state, federal, or common law” to define the requisite property interest to
establish a taking.” Local initative Health Authority for L.A. County v. United States, 142
Fed.Cl. 1, 20 (Fed.Ct.Cl. 2019).
In Klamath Irr. Dist. v. United States, 68 Fed.Cl. 119, 120, (Fed.Ct.Cl. 2005), to wit:
Nonetheless, a motion for reconsideration of the court's ruling on a partial
summary judgment motion may be filed under RCFC 59(a)(1). That subparagraph

states that “reconsideration may be granted to all or any of the parties and on all
or part of the issues, for any of the reasons established by

the rules of common law or equity applicable as between private parties in
the courts of the United States.”

10

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 22 of 32

In Florida Power and Light Co, v. United States, 66 Fed,Cl, 93, 96 (Fed.Ct.CL.), to wit:

FRCP 59(a) states the grounds for granting a new trial and presumably a motion
for amendment of judgment:

A new trial may be granted to all or any of the parties and on all or part of the
issues (1} in an action in which there has been a trial by jury, for any of the
reasons for which new trials have heretofore been granted in actions at law in the
courts of the United States; and (2) in an action tried without a jury, for any of
the reasons for which rehearings have heretofore been granted in suits in
equity in courts of the United States.

RCFC 59(a) states the grounds:

(1) A new trial or rehearing or reconsideration may be granted to all or any of the
parties and on all or part of the issues, for any of the reasons established by
the rules of common law or equity applicable as between private parties in
the courts of the United States.

Both rules direct a respective court to apply common law or equity rules to
its determinations. In applying RCFC 59, judges of this Court regularly cite to
cases applying FRCP 59. These cases set out the limited circumstances in which
motions to reconsider a judgment may be granted. The four basic grounds are:
(1} to correct manifest errors of law or fact upon which the judgment is
based; (2) so that a party may present newly discovered or previously
unavailable evidence; (3) to prevent manifest injustice; or (4) when there is an
intervening change in the controlling law. See, e.g, Transonic Sys. vy. Non-
Invasive Med. Techs. Corp., 75 Fed.Appx. 765, 784 (Fed.Cir.2003); Fru—Con
Construction Corp. v. United States,44 Fed.Cl. 298, 301 (1999),

See also Standard-Vaccuum Oil Co. v, United States, 130 Ct.Cl. 431, 433 (Fed.Ct.Cl, 1955)
“Section 2515, 28 U.S.C. provides: ‘New trial; stay of judgment (a) The Court of Claims may
grant a plaintiff a new trial on any found established by rules of common law or equity
applicable as between private parties.”; Stratigi Housing Finance Corp. of Travis County v.
United States, 87 Fed.Cl. 183, 186 (Fed.Ct.Cl. 2009); Jnnovair Aviation, Ltd. V. United States,
83 Fed.Cl. 105, 107 (Fed.Ct.Cl. 2008); Government Systems advisors, Inc. v. United States, 25
Ct.cl, 554, 554 (Fed.Ct.Cl. 1990) “[MJjust be based upon manifest error of law, or mistake of
fact, and is not intended to give an unhappy litigant an additional chance to sway the court. Scott

Aviation v. United States, 21 Cl.Ct. 782 (1990); Weaver—Bailey Contractors, Inc. v. United

1]

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 23 of 32

States, 20 CLCt. 158 (1990).”; Keeton Corrections, Inc. v. United States, 69 Fed.Cl. 251, 253
(Fed.Ct.Ci. 2004), Note: Approximately 202 cases in Westlaw in the United States Court of
Federal Claims cite “rules of Common and equity” and RCFC 59.

a. New Evidence.

The Mooneys have evidence starting with Eastern Metals Corporation v. Martin, 191
F.Supp. 245, 248 (S.D.N.Y. 1960) and United States v. Roberts, 618 F.2d 530, 546 (9" Cir.
1980) clearly disclose that NELSON and PAHL knew that the USDC was NOT an Article III
Constitutional Court prejudicing the Mooneys.

In Payan v. United States, 15 Ct.Cl. 56, 57 (Fed.Ct.Cl. 1879), to wit:

Shortly after this, the court had occasion to consider the subject again, and laid
down the following doctrine:

“The common-law rule is too well known, and too certainly fixed, to need
investigation, being almost universally enunciated in the same terms by the
English, Federal, and State courts. It is enough to say that it imposes upon the
moving party these conditions: 1, That the evidence has come to his knowledge
since the trial, 2. That it was not owing to the want of due diligence that it did
not come sooner. 3. That it is so material that it would probably produce a
different verdict if the new trial were granted. 4, That it is not cumulative. 5.
To which is added ‘a new trial will not be granted if the only object of the newly-
discovered evidence is to impeach the character or credit of a witness.’ Graham
and Waterman, p. 1021. (Silvey's Case, 7 C. Cls. R., 308.)

There was a great difference of opinion in the court on other points in that
case, but none as to these rules.

In Electric Boat Co. v. United States, 55 CT.C1. 497, 498 (Fed.Ct.Cl. 1920), to wit:

Other features of the motion could not be sustained upon the motion for a new
trial under the rule; but if it be true, as alleged, that the record contains evidence
which would vitally alter the findings of fact as made, the court would not
hesitate to make the correction, though the matters were not called to its
attention at the time the case was tried, either in oral argument or by request for
findings.

b. Lack of Jurisdiction

In McCollum v. United States, 33 Ct.Cl. 469, 472 (Fed.Ct.Cl. 1898), to wit:

12

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 24 of 32

It is too well known to require argument that jurisdiction cannot be conferred
by consent.” * * * A motion for a new trial, however worded, which shows
want of jurisdiction in the court to render the judgment must, if filed after the
term at which the judgment was rendered and within two years from the date
thereof, be treated as a motion under section 1088, as any judgment rendered

without jurisdiction necessarily _imposes_a wrong upon the judgment
defendants.

The Mooneys did not tacitly or openly grant jurisdiction to the USDC of 28 U.S.C. §

132 Article I Section 8 Clause 9 legislative court.

 

Ill, “United States” and the “United States of America” are the Same Thing per NELSON

This is another LIE by NELSON that the “United States” and the “United States of

America” are the same thing.

A. In 1913 Suddenly the “United States of America is a Sovereign Body Politic” as the
Plaintiff and Defendant in the “District Court of the United States.”

With the “People of several States” CONNED into believing they were “citizens of the
United States” that has no rights of suffrage or right of the elective franchise, infra., and
legislators electing the “Senators of the United States;” therein Congress has successfully
divested the two parties to the Constitution of the United States reverting back to the “United
States of America” as in the Articles of Confederation.

By checking in Westlaw it is easily validated that it took from about 1913 to 1916 to get
all of the attorneys to use only the “United States of America” instead of the “United States” as
Plaintiff or Defendant that was used from 1789 till 1913.

The “United States of America is a sovereign body politic” is evidenced by the public
record of filed in Pacer Cases and is filed in the public record in Palmer, Alaska in the Recording
District of 311 Attachment 8—Palmer Record District 311 “United States of America is a
sovereign body politic” No. “2018-013613-0” (“Attach 8—USA Sovereign Body Politic”)

this is self-authenticating under evidence Rule 901(7).

13

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 25 of 32

Who is the “United States of America” that filed into all of the “District Courts of the
United States” until the establishment of the “United States District Court” of 28 U.S.C. § 132
being an Article I Section 8 Clause 9° “to constitute inferior tribunals to the supreme Court,”
infra.

And who is the “sovereign body politic” that magically appeared after the Seventeenth
Amendment of 1913 wherein logically the ONLY answer is “Congress” legislating for only
“citizens of the United States.”

If the “United States of America is a sovereign body politic” and the “United States” is
exactly the same as “United States of America” therein if flows a fortiori that the “United States
is a sovereign body politic.” Where is the Rule of Law and Due Process of Law as these LIES
just keep getting bigger as the Mooneys are overwhelmed in proving all of the LIES by
NELSON and PAHL.

In the United States Federal Court of Claims in Rule 4 and Rule 10 the “United States” is
required to be the real party of Interest with the sovereign immunity waived in 28 U.S.C. § 1491.
Does this mean also the “United States of America” for Rule 4 and Rule 10? If so, why doesn’t
it state this as the Mooneys are not mind readers and experts in the law.

The Mooneys found in the Complaint (this Complaint that is taken to be true is by
Highest level of People deemed to know the law) in State of New York, City of New York,
State of Colorado, State of Connecticut, State of Delaware, District of Columbia, State of
Hawaii, State of Illinois, State Maryland, Commonwealth of Massachusetts, State of

Michigan, State of Minnesota, State of Nevada, State of New Jersey, State of New

Mexico, State of Oregon, Commons wealth of Pennsylvania, State of Rhode Island, State

 

* Eastern Metals Corporation v. Martin, 191 F.Supp. 245, 248 (S.D.N.Y. 1960); United
States v. Roberts, 618 F.2d 530, 546 (9" Cir. 1980).

14

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 26 of 32

of Vermont, Commonwealth of Virginia, State of Wisconsin, City of Chicago and County
excerpt evidenced by Attachment 9—State of New York, et al y. USA et al, 1-19-cv-
4676 (S.D.N.Y. 2019) (“Attach 9—SOM™”) that the State of New York and others are all
a “sovereign State of the United States of America” including the State of Minnesota
and none are one of the several States. Is this the same “United States of America that is
sovereign body politic?”

There are many, many more examples but his established the unassailable Fact
that “State of Minnesota” is a “Sovereign State of the United States of America” therein
flows a fortiori that Minnesota is not one of the several States of the Union of States in

the Constitution of the United States.

B. United States of America Can Be Sued Under 5 U.S.C. § 702

The Mooneys were shocked finding that the “United States of America” can be

 

sued under 5 U.S.C. § 702 as an agency.

How can the “United States” and “United States of America” be exactly the
same but only the “United States” can be sued under 28 U.S.C. 1491 rule 4 and rule
10; and, the “United States of America” can be sued under 5 U.S.C. § 702?

In Attach 9—SOM, pg. 10 “37. Defendant the United States of America is
sued as allowed by 5 U.S.C. § 702.”

5 U.S.C. § 702 has to do with agencies being able to sue under the Administrative
Procedure Act of 1946 as amended, to wit:

A person suffering legal wrong because of agency action, or adversely

affected or aggrieved by agency action within the meaning of a relevant
statute, is entitled to judicial review thereof. An action in a court of the

15

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 27 of 32

United States seeking relief other than money damages and stating a claim
that an agency or an officer or employee thereof acted or failed to act in an
official capacity or under color of legal authority shall not be dismissed nor
relief therein be denied on the ground that it is against the United States or
that the United States is an indispensable party. The United States may be
named as a defendant in any such action, and a judgment or decree may be
entered against the United States: Provided, That any mandatory or
injunctive decree shall specify the Federal officer or officers (by name or
by title), and their successors in office, personally responsible for
compliance. Nothing herein (1) affects other limitations on judicial review
or the power or duty of the court to dismiss any action or deny relief on any
other appropriate legal or equitable ground; or (2) confers authority to grant
relief if any other statute that grants consent to suit expressly or impliedly
forbids the relief which is sought.

C. United States of America is an agency of the United States

In Mallinckrodt Inc. v. United States Food and Drug Administration , et al, 2015
WL 13091366, 8-14-cv-3607 (D.Maryland 2014) Dkt. 47, “United States of America is
named as a [D]efendant pursuant to 5 U.S.C. §§ 702-703, because this is an action for
judicial review of actions of any agency of the United States that have affected Plaintiff
adversely.”

In Goodman v. United States of America, Appellate Brief, (10" Cir. 2006 — 05-
1440) “The mandamus statute clearly states that the mandamus directs an officer or
employee of the United States, or an agency thereof to perform a duty owed to a plaintiff.
Although the United States of America is an agency of the United States it lacks the
Sovereign Immunity that the United States can claim.”

D. Sovereign Power is Posited in the People of These United States.
The sovereign Power is vested ONLY in the People of these United States as also

confirmed in In Martin v. Hunter's Lessee, 14 U.S. 304, 324-325 (1816), to wit:

The constitution of the United States was ordained and established, not by the

16

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 28 of 32

states in their sovereign capacities, but emphatically, as the preamble of the
constitution declares, by ‘the people of the United States.’ There can be no
doubt that it was competent to the people to invest the general with all the powers
which they might deem proper and necessary; to extend or restrain these powers
according to their own good pleasure, and to give them a paramount and supreme
authority. As little doubt can there be, that the people had a right to prohibit to the
states the exercise of any powers which were, in their judgment, incompatible
with the objects of the general compact; to make the powers of the state
governments, in given cases, subordinate to those of the nation, or to reserve
to themselves those sovereign authorities which they might not choose to
delegate to either. The constitution was not, therefore, necessarily carved out of
existing state sovereignties, nor a surrender of powers already existing in state
institutions, for the powers of the states depend upon their own constitutions;
and the people of every state had the right to modify and restrain them, according
to their own views of the policy or principle. On the other hand, it is perfectly
clear that the sovereign powers vested in the state governments, by their
respective constitutions, remained unaltered and unimpaired, except so far

as they were granted to the government of the United States.

E._ The Government can Claim No Power Which are not Granted by the Constitution of
the United States.

This “United States of America is a sovereign body politic,” Attach 8—USA Sovereign
Body Politic, is totally foreign to the Constitution of the United States and Congress under the
guise or CON can the “United States of America” claim to be a “sovereign body politic” and
then to only use this in the current “United States District Courts” (Article I Section 8 Clause 9)
legislative courts under the control of Congress.

In Martin v. Hunter ’s Lessee, 14 U.S, 304, 325-326 (1816), to wit:

They have been positively recognized by one of the articles in amendment of the

constitution, which declares, that ‘the powers not delegated to the United States

by the constitution, nor prohibited by it to the states, are reserved to the

states respectively, or to the people,’ The government, then, of the United

States, can claim no powers which are not granted to it by the constitution,

and the powers actually granted, must be such as are expressly given, or given
by necessary implication.

 

3 Kastern Metals Corporation v. Martin, 191 F.Supp. 245, 248 (S.D.N.Y. 1960); United
States v. Roberts, 618 F.2d 530, 546 (9" Cir. 1980).

17

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 29 of 32

See Edye v. Robertson, 18 F. 135, 142-144 (Cir.Ct.E.D.N.Y. 1883) [Important Other
Memorandum within Edye also—Constitutional Construction, General Power of Commerce and
Business, What is Not within the Power of Congress, Powers Concurrent, Limitation on Power
of Taxation, Restrictions on the Power of Congress, Treaties and Acts of Congress as Supreme

Law, Passenger Tax], to wit:

POWERS OF UNITED STATES GOVERNMENT. By the revolution the
powers of government devolved upon the people of the United States; FN2, the
body of electors composing the state; FN3, the sovereign people; every citizen
being a constituent member, FN4, who had the power to invest the general
government with all the powers they might deem proper and necessary, and to
prohibit the states from exercising any powers incompatible with the objects of
the general compact. FNS. The government of the United States is one of
delegated powers alone, limited in the number of powers enumerated in the
federal constitution, but supreme within the scope of its delegated powers,
FN6, while state constitutions are but limitations on sovereign powers
already existing; FN7, and it is clothed with absolute sovereignty to the extent
of its powers, FN8, separate and distinct from state sovereignty, FN9,
although they may operate on the same subject; FN10, but in case of conflict the
general government is supreme. FN11. The powers actually granted must be
such as are expressly given, or given by necessary implication; FN12. and in
the exercise of all those means, and the employment of all those agencies and
instrumentalities, ‘necessary and proper for carrying into execution its granted
powers,* the government of the United States is as supreme and independent
as the states which created it. FN13. Whenever any act done under its authority
is challenged, the proper sanction must be found in its charter, or the act is ultra
vires _and void, FN14. The constitution divides the government into three
departments,— the executive, legislative, and judicial,—the lines of separation
being clearly defined and closely followed, neither being permitted to
encroach on the power exclusively confided to the other. FN15. Among the
powers expressly granted is the power of taxation, FN16 which is also granted by
necessary implication as a means in the exercise of other powers expressly
granted; FN 17, and the exercise of this power is vested in the legislative
department, with which the judiciary cannot interfere. FN18.

FN2 McCulloch v. Maryland, 4 Wheat. 316; Dartmouth College Case, 4
Wheat. 518; Green v. Biddle, 8 Wheat. 1; Ogden v. Saunders, 12 Wheat.
213; Cherokee Nation v. Georgia, 5 Pet. 1; FN3 Penhallow v. Doane, 3
Dall. 93. FN4 Scott v. Sandford, 19 How. 404; FN5 Martin v, Hunter’s
Lessee, 1 Wheat 325. FN6 U.S. v. Cruikshank, 92 U.S. 550; 1 Woods,
308; McCulloch v. Maryland, 4 Wheat. 316; Scott v. Sandford, 19 How.
393; Ableman vy. Booth, 21 How. 503; Lane Co. v. Oregon, 7 Wall.

18

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 30 of 32

76; Dobbins v. Erie Co, 16 Pet. 435; Gibbons vy. Ogden, 9 Wheat.
1; Briscoe v. Bank of Ky. 11 Pet. 257; Frasher v. State, 3 Tex.Ct.App.
273; Fifield v. Close, 15 Mich. 505; State v. Garton, 32 Ind. 1; State v.
Gibson, 36 Ind. 389; People v. Brady, 40 Cal. 198; Bradwell v. State. 16
Wall. 130. EFN7 Ohio Life Ins. & T. Co. v. Debolt, 16 How. 428. FN8
Metrop. Bank v. Van Dyck, 27 N.Y. 407. FN9 Ableman v. Booth, 21 How.
506; Newell v. People, 7 N.Y. 93; People v. N.Y. Cent. R. Co, 24 N.Y.
486; Metrop. Bank v. Van Dyck, 27 N.Y. 411. FN10 Brown vy. Maryland,
12 Wheat. 419; Weston v. Charleston, 2 Pet. 449; Dobbins v. Erie Co. 16
Pet. 435; Collector v. Day, 11 Wall. 113; Nat. Bank v. Com. 9 Wall.
353; Sweatt v. Boston, etc., R. Co. 5 N.B.R. 249; Passenger Cases, 7 How.
283; Tarble's Case,13 Wall. 397. FN11 Yarble's Case,13 Wall.
397; Matter of Farrand, | Abb. (U.S.) 146. FN12 Andrews v, Auditor, 28
Grat. 121. FN13 Id.; Bank of Commerce v, N.Y. City, 2 Black, 620; Bank
Tax Case, 2 Wall. 200; Osborn v. Bank of U.S. 9 Wheat 738. FN14
Pacific Ins. Co. v. Soule, 7 Wall. 444. FN15 Kilbourn v. Thompson, 103
U.S. 168; Ex parte Stephens, 70 Mass. 559; Hayburn's Case, 2 Dall.
409, note. FN16 Const. U.S. art. 1, Sec. 8, subd. 1. FN17 Id. subd. 18.
FN18 Id. subd. 1.
*OR
EXECUTION OF POWERS AND ENFORCEMENT OF RIGHTS. The
constitution does not profess to enumerate the means by which the powers it
confers may be executed. If the means are appropriate, the necessity for their use
is to be determined by congress alone. FN34. If the constitution guaranties a
right, the national government is clothed with authority to enforce it;
FN35 and one method may be applicable to one fundamental right, while
another may not So FN36 a side discretion is left to congress to determine what is
necessary. FN37 In the exercise of its power ‘to lay and collect taxes, duties,
imposts, and excises, ‘ congress may, to enforce their payment, authorize the
distraint and sale of either real or personal property without ‘due process of law.’
FN38.

FN34 McCulloch v. Maryland, 4 Wheat. 316; Metropolitan Bank v. Van
Dyck, 27 N.Y. 400. FN35 U.S. v. Cruikshank, 92 U.S. 542; 1 Woods,
308; Prigg v. Com. 16 Pet. 539. FN36 U.S. v. Cruikshank, 92 U.S. 542; /
Woods, 308. FN37 Legal-tender Cases, 12 Wall 534; Low v. Cent. Pac.
R. Co. 52 Cal. 63. FN38 Springer v. U.S. 102 U.S. 586.

RESTRICTIONS ON THE POWER OF CONGRESS. The power of congress
to interfere with exports is taken away by the provision of the constitution that ‘no
tax or duty shall be laid on articles exported from any state; FN 69 ‘but a charge
for a stamp on a package of tobacco intended for export, made as a means to
prevent fraud, is not a tax on exports; FN70 nor is an act regulating commercial
intercourse with the insurrectionary states and imposing duties thereon, FN71
The first 10 amendments to the federal constitution are restrictions on the
power of congress; they do not apply to the states; FN72 and so of the fifth
amendment, which has no reference to the exercise of the powers of state

19

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 31 of 32

governments. FN73.

FN69 Const. U.S. art. 1, Sec. 9, subd. 5; Hylton v. U.S, 3 Dall. 171; The
Williams, Hall's Law J,255, FN70 Pace v. Burgess, 92 U.S. 372, FN71
Folsom v. US. 4 Ct.Cl. 366. FN72 Barron v. Baltimore, 7 Pet.
250; Livingston v. Moore, 7 Pet. 469; Bald. 424; Fox v. Ohio, 5 How.
434; Smith v. Maryland, 18 How. 76; Withers v. Buckley, 20 How. 90; 29
Miss. 21; Legal-tender Cases, 12 Wall. 535; North Mo. R. Co. v. Maguire,
20 Wall, 46; 49 Mo. 490; Edwards v. Elliott, 21 Wall. 557; Twitchell v.
Com. 7 Wall. 325; Pervear v. Com. 5 Wall. 479; U.S. v. Cruikshank, 92
U.S. 552; 1 Woods, 308; U.S. v. Rhodes, 1 Abb.(U.S.) 43; Colt v. Eves, 12
Conn. 243; Jackson v. Wood, 2 Cow. 819; Murphy v. People, Id.
815; Barker v. People, 3 Cow. 686; Hill v. State, 53 Ga. 472; Baker v.
Wise, 16 Grat. 139; Bryan v. State, 4 lowa, 349; State v. Barnett, 3 Kan.
250; Com. v. Hitchings, 71 Mass. 482; Com. v. Pomeroy, Id. 486; State v.
Schricker, 29 Mo. 265; State v. Millain, 3 Nev. 407; Astor v. New York, 377
N.Y.Super. 560; State v. Paul, 5 R.L 185; James v. Com. 12 Serg.& R.
220; Lincoln v. Smith, 27 Vt. 328; Livingston v. Mayor, etc., 8 Wend.
85; Matt. of Smith, 10 Wend. 449; Lee v. Tillotson, 24 Wend. 337. FN73
Kelly v. Pittsburgh, 104 U.S. 79; Withers v. Buckley, 20 How.
84; Davidson v. New Orleans, 96 U.S. 97.

See also Tennessee v. United States Department of State, 329 F Supp.3d 597, 621-622

(W.D.Tenn. 2018).

IV. Conclusion

Therefore unassailable fact that the Mooneys have not had a Trial by the Rules of the
Common Law and Equity; and, that Congress has withdrawn the Courts of the United States
arising under Article HI Sections | and 2 exercising the “judicial Power of the United States” in
“all Cases in Law, and in Equity” with the possible exception of the Article I United States
Federal Court of Claims; and, that NELSON and PAHL have LIED to the Mooneys consistently
from the very beginning of the 0-16-cv-987 with so many lies that it would take a book to refute
all of them; and, with the documents in the Case of 0-16-cv-987 and as plead in the Complaint
with its attachments is a sine qua non that the Mooneys have been denied “due process of law”

and have not had a Trial with the Rules of the Common Law and Equity.

20

 
Case 1:19-cv-00987-PEC Document 4 Filed 07/24/19 Page 32 of 32

And further, in our Republic the Mooneys have proceeded with due diligence and find it
hard to believe that they can be evicted without first having a Trial by the Rules of Common Law
and Equity; and further, the as a matter of justice the United States Federal Court of Claims
should by however it can be accomplished Stay the Judgement (sic) and Stay the Eviction until
the Mooneys have a bona fide Trial by the rules of Common Law and Equity; and further, this
will not prejudice the “United States” a/k/a the “United States of America.” The Mooney also
have the right to have the “United States’ and the “United States of America” disclose their
relationship and how is this “sovereign body politic” being most certainly “Congress” found in

the Constitution of the United States evidently being a CON with the best information that the

My Hand(2 Mees bag / h,

Mooneys can find.

en

21
